DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakata (US 2013/0094045) in view of Iida (US 2020/0034087) further in view of Oeters (US 2010/0220347).

Regarding Claim 1, Nakata teaches a non-transitory computer-readable recording medium for an information processing apparatus (Paragraph 26), the information processing apparatus having a controller (Element 111, wherein there is a CPU), the information processing apparatus being connected to a printer (Element 104, wherein the printer and computer are connected), the recording medium containing computer-executable instructions realizing a supporting program corresponding to the printer connected to the information processing apparatus (Paragraph 26, wherein there is a program), 
under control of an operating system (Element 122, wherein there is an operating system) of the information processing apparatus, the supporting program, as executed by the controller, causing the information processing apparatus to perform:
wherein the supporting program as executed by the controller further causes the information processing apparatus to perform:
when the controller receives a printing instruction to cause the printer to perform printing using a general-use printing program implemented in the operating system in a state where one of the plurality of print queues is selected a readout process of obtaining identification information of the selected print queue (Paragraph 95-97 and Paragraphs 106-118, wherein a generic printer driver can be used. The generic printer compares to the virtual printer, paragraph 44);

Nakata does not teach a storing process of storing setting data in which at least one piece of identification information and at least one print parameter are associated with each other, respectively, in a memory of the information processing apparatus, each of at least one piece of identification information identifying a corresponding print queue implemented in the operating system, a plurality of print queues for a single printer being implementable in the operating system;  
and reading out the print parameter associated with the obtained identification information from the memory, the obtaining identification information being obtained from the operating system or the general-use printing program; and
an automatic setting process of setting the print parameter read out in the readout process as a print parameter to be used in the printing based on the printing instruction wherein the print parameter includes an intrinsic print parameter which is not dealt in generation of print data by the general-use printing program; and 
an editing process of editing the print data output from the general-use printing program or intermediate image data used for generating the print data, based on the intrinsic print parameter, when the intrinsic print parameter is set in the automatic setting process.
Iida does teach a storing process of storing setting data in which at least one piece of identification information and at least one print parameter are associated with each other, respectively, in a memory of the information processing apparatus, 
and reading out the print parameter associated with the obtained identification information from the memory, the obtaining identification information being obtained from the operating system or the general-use printing program (Paragraphs 151 and 152, wherein all settings are given that are not associated with the hot folder, unless otherwise provided).
Nakata and Iida are combinable because they both deal with processing print jobs.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Nakata with the teachings of Iida for the purpose of allowing for change of settings within a pre-designated hot folder which provides a user with more flexibility (Iida: Paragraphs 4 and 5).
Nakata in view of Iida does not teach an automatic setting process of setting the print parameter read out in the readout process as a print parameter to be used in the printing based on the printing instruction wherein the print parameter includes an 
an editing process of editing the print data output from the general-use printing program or intermediate image data used for generating the print data, based on the intrinsic print parameter, when the intrinsic print parameter is set in the automatic setting process.
Oeters does teach an automatic setting process of setting the print parameter read out in the readout process as a print parameter to be used in the printing based on the printing instruction wherein the print parameter includes an intrinsic print parameter which is not dealt in generation of print data by the general-use printing program (Paragraph 19-22, wherein there are hierarchical settings that all have defaults. Based on setting of some of the settings, the hierarchy can be filled in accordingly without the need of the user by filing the appropriate default settings); and 
an editing process of editing the print data output from the general-use printing program or intermediate image data used for generating the print data, based on the intrinsic print parameter, when the intrinsic print parameter is set in the automatic setting process (Paragraph 19-22, wherein there are hierarchical settings that all have defaults. Based on setting of some of the settings, the hierarchy can be filled in accordingly without the need of the user by filing the appropriate default settings. A change can be made and all lower level settings are changed to the appropriate values).
Nakata and Oeters are combinable because they both deal with processing print jobs.

 
Regarding Claim 3, Iida further teaches wherein, in the automatic setting process, the set print parameter is delivered to the general-use printing program (Paragraphs 151 and 152, wherein all settings are given that are not associated with the hot folder, unless otherwise provided).
Nakata and Iida are combinable because they both deal with processing print jobs.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Nakata with the teachings of Iida for the purpose of allowing for change of settings within a pre-designated hot folder which provides a user with more flexibility (Iida: Paragraphs 4 and 5).

Regarding Claim 4, Iida further teaches wherein the supporting program, as executed by the controller, causes the information processing apparatus to perform a displaying process of displaying a setting screen for receiving setting of the print parameter when receiving a setting instruction to perform print settings in a state where one of the plurality of print queues is selected (Paragraphs 162-164, wherein the print settings can be inputted), and

Nakata and Iida are combinable because they both deal with processing print jobs.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Nakata with the teachings of Iida for the purpose of allowing for change of settings within a pre-designated hot folder which provides a user with more flexibility (Iida: Paragraphs 4 and 5).

Regarding Claim 5, Iida further teaches wherein the supporting program, as executed by the controller, causes the information processing apparatus to perform a selection process of receiving selection the print parameter indicated by the printing instruction or the print parameter read out in the readout process when the print parameter read out in the readout process is not identical to the print parameter indicated by the printing instruction (Paragraphs 162-1709, wherein all settings are assigned accordingly. Temporary settings can be used instead of hot folder settings), and
wherein the supporting program, as executed by the controller, causes the information processing apparatus to perform the automatic setting process when the 
Nakata and Iida are combinable because they both deal with processing print jobs.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Nakata with the teachings of Iida for the purpose of allowing for change of settings within a pre-designated hot folder which provides a user with more flexibility (Iida: Paragraphs 4 and 5).

Regarding Claim 6, Iida further teaches wherein the supporting program, as executed by the controller, causes the information processing apparatus to perform a changing process of changing the print parameter read out in the readout process as a print parameter to be used in the printing based on the printing instruction when the print parameter indicated by the printing instruction is selected in the selection process Paragraphs 162-1709, wherein all settings are assigned accordingly. Temporary settings can be used instead of hot folder settings).
Nakata and Iida are combinable because they both deal with processing print jobs.


Regarding Claim 7, Iida further teaches wherein the general-use printing program outputs an execution command to the supporting program in accordance with the printing instruction after the controller receives the printing instruction and before the general-use printing program starts generation of print data corresponding the printing instruction, wherein the supporting program, as executed by the controller, causes the information processing apparatus to perform the readout process when the execution command is output (Paragraphs 166-170, wherein the hot folder address is given to process the print job).
Nakata and Iida are combinable because they both deal with processing print jobs.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Nakata with the teachings of Iida for the purpose of allowing for change of settings within a pre-designated hot folder which provides a user with more flexibility (Iida: Paragraphs 4 and 5).



Regarding Claim 9, the limitations are similar to those treated in and are met by the references as discussed in claim 1 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS PACHOL whose telephone number is (571)270-3433. The examiner can normally be reached M-Th: 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS PACHOL/           Primary Examiner, Art Unit 2699